Case 19-00079-amc   Doc 1    Filed 04/04/19 Entered 04/04/19 17:06:32       Desc Main
                             Document      Page 1 of 4


                 THE UNITED STATES BANKRUPTCY COURT
             FOR THE EASTERN DISTRICT OF PENSYLVANIA
   IN RE:                         : BR NO. 19-10676
   CHARLES RIVERS JR.             :
               Debtor.            : Chapter 13
                                  :
   CHARLES RIVERS JR.             :
            Plaintiff.            :
                                  :
           vs.                    : Adv. Proc. No. 19-
                                  :
   WELLS FARGO BANK, N.A.         :
            Defendant.            :

                              C O M P L A I N T

         The complaint of Charles Rivers, Jr., debtor in the

  above-captioned bankruptcy case, respectfully represents:

         1. Jurisdiction of the Court over the instant adversary

  proceeding is based upon 28 U.S.C. Secs. 157 and 1334 in

  that this action arises in and relates to the bankruptcy

  case   of   the   above     debtor    filed    February   3,    2019,       and

  presently    pending       before    this     Court.   This    is     a    core

  proceeding under 28 U.S.C. Sec. 157(b)(2)(4).

         2. Plaintiff and debtor in the above-captioned action

  is Charles Rivers, Jr., is the owner in fee simple and

  possessor of real estate located at 91 E. Duval Street,

  Philadelphia, PA (the “property”).

         3. Defendant is Wells Fargo Bank, N.A. (Wells Fargo), a

  corporation doing         business in Pennsylvania.

         4. The plaintiff acquired ownership of the property by

  sheriff’s deed on or about August 13, 2001.

         5. Defendant claims a lien against the property adverse
Case 19-00079-amc   Doc 1      Filed 04/04/19 Entered 04/04/19 17:06:32    Desc Main
                               Document      Page 2 of 4


  to plaintiff’s ownership of and title to the property, and

  defendant has no legal right, title, lien or interest in or

  to such property or any part of it.

         6. Defendant’s claims of a                first mortgage lien is

  based on      the alleged execution of a mortgage and promissory

  note in favor of defendant’s predecessor Wachovia Bank, N.A.

  in the principal sum of $61915.00 purportedly on or about

  July   24,    2002,    and    recorded    in    the    Philadelphia      County

  Recorder of Deeds on the same date (Exhibit “A”).

         7. Plaintiff is the named               mortgagor on the mortgage

  instrument     and      his     signature,      notarized      by   a   “Marvin

  Sabulsky” appears on page 7 of the document. However, the

  promissory note for the transaction also executed on July

  24, 2002, identifies the named borrower as Ivanette Carter,

  and her signature appears on page 4 of said note.

         8. Ivanette Carter was            plaintiff’s aunt. She died on

  December 31, 2016.

         9.    On the date of the above transaction, plaintiff was

  incarcerated      in      federal     prison.     He     was    incarcerated

  continuously      between the dates of April 5, 2002 and March

  6, 2008. He was not present at any settlement of the above-

  referenced transaction, and had no knowledge of or consent

  to any part of said transaction.

         10. Plaintiff only became aware of                 the placement of

  the    mortgage lien on the            property following his release
Case 19-00079-amc     Doc 1    Filed 04/04/19 Entered 04/04/19 17:06:32        Desc Main
                               Document      Page 3 of 4


  from prison. Since his release he has communicated numerous

  times and engaged in informal dispute resolution proceedings

  with defendant in an effort to have                       the mortgage lien

  removed by defendant amicably. Plaintiff’s                       efforts were

  last rejected by defendant after a purported “review” of the

  transaction in 2017.

          11.   The   above        described   mortgage       is    invalid      and

  unenforceable       because      plaintiff    had    no    knowledge     of    the

  mortgage loan transaction, received no financial benefit or

  other consideration and is simply the innocent victim of the

  fraud of his deceased aunt and defendant.

          12. The mortgage described above remains unsatisfied of

  record and constitutes a cloud on plaintiff’s title to the

  property.

          WHEREFORE, plaintiff demands judgment as follows and

  respectfully requests that this Court:

    1. Declare the mortgage void and cancel the mortgage of
  record;

    2. Quiet      title       to   the   property     as    ser   forth   in    this
  complaint;

    3. Award plaintiff the costs of this action, including
  reasonable attorney fees;

     4.    Award other such relief as is just and equitable.


  Date: 4/3/19                           /s/Timothy Zearfoss, Esquire
                                         Timothy Zearfoss, Esquire
                                         Attorney for Plaintiff
Case 19-00079-amc   Doc 1   Filed 04/04/19 Entered 04/04/19 17:06:32   Desc Main
                            Document      Page 4 of 4
